United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4059
                                   ___________

Katherine B. Warren,                 *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Champion Enterprises, Inc.; Champion * Eastern District of Missouri.
Home Builders Company, doing         *
business as Champion Homes of        *   [UNPUBLISHED]
Tennessee,                           *
                                     *
             Appellees.              *
                                ___________

                             Submitted: October 31, 2006
                                Filed: November 1, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Katherine B. Warren appeals from the district court’s1 entry of summary
judgment in favor of defendants in her personal injury action. The district court held
that Warren failed to raise genuine issues of material fact supporting her contention
that the “unsound mind” provision of Tennessee’s tolling statute excused her failure


      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
to file within the one-year statute of limitations. See Tenn. Code Ann. § 28-1-106.
Having carefully reviewed the record de novo, see Jacob-Mua v. Veneman, 289 F.3d
517, 520 (8th Cir. 2002), we find the district court’s analysis to be correct, thorough,
and well-reasoned. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-